OPINION — AG — **** COURT CLERK — FEES — SMALL CLAIMS — CRIMINAL CASES **** THE COURT CLERK SHALL DOCKET THE JUDGEMENTS FORM SMALL CLAIMS ACTIONS IN THE DISTRICT COURT JUDGEMENT DOCKET. TITLE 20 Ohio St. 1968 Supp., 1202 [20-1202], APPLIES TO TITLE 12 Ohio St. 1968 Supp., 1764 [12-1764] AND THE SUM OF $1.00 DOLLAR SHOULD BE SET ASIDE FOR THE LAW LIBRARY FUND FROM THE FEE COLLECTED FOR THE FILING OF AN ACTION, COUNTERCLAIM OR SET-OFF UNDER THE PROVISIONS OF THE SMALL CLAIMS PROCEDURE ACT. UNDER THE PROVISIONS OF TITLE 28 Ohio St. 1968 Supp., 54 [28-54] AND 28 Ohio St. 1968 Supp., 153 [28-153], ONLY ONE FEE CAN BE COLLECTED BY THE CLERK OF THE DISTRICT COURT IN EACH CASE WHERE A CONVICTION RESULTS. IT IS DISCRETIONARY WITH THE COURT WHETHER OR NOT THE FEE IS APPORTIONED BETWEEN THE DEFENDANTS, BUT EACH DEFENDANT CONVICTED IS JOINTLY AND SEVERALLY LIABLE FOR THE ENTIRE FEE, THOUGH ONLY ONE " FLAT CHARGE " COULD BE ENFORCED. CITE: 12 Ohio St. 1968 Supp., 1751-1768 [12-1751]-[12-1768]/ 20 Ohio St. 1968 Supp., 1202 [20-1202], 12 Ohio St. 1968 Supp., 1764 [12-1764]  (TIM LEONARD) ** SEE: OPINION NO. 70-130 (1970) **